DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected, with traverse, Group I (apparatus claims) in the reply filed January 14, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 34, and 36-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2009/0163923; “Flett”), in view of Lang (US 2017/0258526).
Claim 1, Flett discloses a system (Fig. 1) capable of determining a location for a surgical procedure (Fig. 1; abstract), comprising: a jig (Fig. 1); wherein the jig includes: a frame (104 and 180); a first marker (paragraphs [0017] and [0078]; at least the marker connected to plate 180 and any marker connected to the outer part of the frame) connected to the frame (paragraph [0078]), wherein the first marker includes a scanable label (paragraph [0078]); a second marker (paragraph [0078]; marker connected to upper plate 130) moveably connected to the frame (Fig. 1; paragraph [0078]), such that the second marker can move positions independent of the frame (Fig. 1; paragraph [0078]), and wherein the second marker includes a scanable label (paragraph [0078]); wherein the scanable label of the first marker includes data (paragraph [0078]-[0079]; note that the spheres can send out radiation or sound waves, which is information/data which tells the location of the markers) that is configured to be utilized to determine the orientation  of the second marker (paragraph [0086]). 
However, Flett does not disclose a mixed reality headset and system working with the headset.
Lang teaches a mixed reality headset (paragraph [0105]) configured to scan the scanable label of the first marker and the scanable label of the second marker, to provide location data to the mixed reality headset (paragraphs [0078]-[0110], [0384], and [0388]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the headset system of Lang to the system of Flett in order to provide a visual mixed reality guidance to the surgeon to help perform a surgical procedure more accurately (abstract; paragraphs [0002]-[0037]).
Claim 2, Flett in view of Lang disclose the system of claim 1, Lang also discloses a 3D spatial mapping camera configured to spatially map the jig and the bone, wherein the mixed reality headset configured to communicate with the 3D mapping camera, such that the mixed reality headset provides a determined location for the second marker relative to the bone (Lang - paragraphs [0078]-[0110]).
Claim 3, Flett in view of Lang discloses the system of claim 1, Flett also discloses wherein the first marker is fixed to the frame such that the first marker does not move independent of the frame (Flett - Fig. 1; note that the marker on plate 180 is not required to move, it can stay stationary if desired, also paragraph [0017] mentions a marker can be on the jig itself which is attached to the bone and not moving relative to the bone).
Claim 4, Flett in view of Lang discloses the system of claim 1, the combination results in wherein the scanable label of the first marker includes data receivable by the mixed reality headset related to the jig (Lang - paragraphs [0078]-[0110]).
Claim 5, Flett in view of Lang discloses the system of claim 1, the combination results in wherein the scanable label of the second marker includes data receivable by the mixed reality headset related to a determined position of the second marker (Lang - paragraphs [0078]-[0110]).
Claim 6, Flett in view of Lang discloses the system of claim 1, Flett also discloses wherein the second marker includes a target, configured to identify a location to drill (Flett - paragraphs [0075]-[0078]).
Claim 7, Flett in view of Lang discloses the system of claim 1, Flett also discloses wherein the frame includes a slot (Fig. 1; the open space that the plate 130 is in along with the slots on the surface of the jig) configured to receive the second marker, wherein the second marker may move laterally, with respect to the frame, within the slot (Flett - Fig. 1).
Claim 8, Flett in view of Lang discloses the system of claim 7, Flett also discloses wherein the slot is configured to receive the second marker with a friction fit engagement (Flett - Fig. 1; the knobs and threaded rod mechanism has friction occurring as it moves within the slot, friction is happening to keep the marker in it spot within the slot).
Claim 9, Flett in view of Lang discloses the system of claim 1, Flett also discloses the system further comprising a mounting plate (legs 114, 116, etc.) fastened to the frame and configured to abut a bone (Flett - Fig. 1; paragraph [0058]).
Claim 10, Flett in view of Lang discloses the system of claim 1, Flett also discloses wherein the scanable label of the first marker is removable (Flett - paragraph [0078]; could be detached even if that means cutting it off and having to weld it back on).
Claim 11, Flett in view of Lang discloses the system of claim 1, Flett also discloses wherein the scanable label of the second marker is removable (Flett - paragraph [0078]; could be detached even if that means cutting it off and having to weld it back on).
Claim 12, Flett discloses a system (Fig. 1) capable of determining a location for a surgical procedure (Fig. 1; abstract), comprising: a jig (Fig. 1) configured and arranged to be attached to a bone (Fig. 1; paragraph [0058]); wherein the jig includes: a frame (104 and 180); a first marker (paragraphs [0017] and [0078]; at least the marker connected to plate 180 and any marker connected to the outer part of the frame) connected to the frame (paragraph [0078]), wherein the first marker includes a scanable label (paragraph [0078]); a second marker (paragraph [0078]; marker connected to upper plate 130) moveably connected to the frame (Fig. 1; paragraph [0078]), such that the second marker can move positions independent of the frame (Fig. 1; paragraph [0078]), and wherein the second marker includes a scanable label (paragraph [0078]); wherein the scanable label of the first marker includes data (paragraph [0078]-[0079]; note that the spheres can send out radiation or sound waves, which is information/data which tells the location of the markers) that is configured to be utilized to determine the orientation  of the second marker (paragraph [0086]).
However, Flett does not disclose a 3D mapping camera that communicates with a mixed reality headset.
Lang teaches a 3D spatial mapping camera configured to spatially map the jig and the bone (paragraphs [0078]-[0110]); and a mixed reality headset (paragraph [0105]) configured to communicate with the 3D mapping camera, such that the mixed reality headset provides a determined location for a second marker relative to the bone (paragraphs [0078]-[0110], [0384], and [0388]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the headset system of Lang to the system of Flett in order to provide a visual mixed reality guidance to the surgeon to help perform a surgical procedure more accurately (abstract; paragraphs [0002]-[0037]).
Claim 13, Flett in view of Lang discloses the system of claim 12, Lang also discloses wherein the a mixed reality headset is configured to scan the scanable label of the first marker and the scanable label of the second marker, to provide location data to the mixed reality headset (Lang - paragraphs [0078]-[0110]).
Claim 14, Flett in view of Lang discloses the system of claim 12, Flett also discloses wherein the first marker is fixed to the frame such that the first marker does not move independent of the frame (Flett - Fig. 1; note that the marker on plate 180 is not required to move, it can stay stationary if desired, also paragraph [0017] mentions a marker can be on the jig itself which is attached to the bone and not moving relative to the bone).
Claim 15, Flett in view of Lang discloses the system of claim 12, the combination results in wherein the scanable label of the first marker includes data receivable by the mixed reality headset related to the jig (Lang - paragraphs [0078]-[0110]).
Claim 16, Flett in view of Lang discloses the system of claim 12, the combination results in wherein the scanable label of the second marker includes data receivable by the mixed reality headset related to a determined position of the second marker (Lang - paragraphs [0078]-[0110]).
Claim 17, Flett in view of Lang discloses the system of claim 12, Flett also discloses wherein the second marker includes a target, configured to identify a location to drill (Flett - paragraphs [0075]-[0078]).
Claim 18, Flett in view of Lang discloses the system of claim 12, Flett also discloses wherein the frame includes a slot (Fig. 1; the open space that the plate 130 is in along with the slots on the surface of the jig) configured to receive the second marker, wherein the second marker may move laterally, with respect to the frame, within the slot (Flett - Fig. 1).
Claim 19, Flett in view of Lang discloses the system of claim 18, Flett also discloses wherein the slot is configured to receive the second marker with a friction fit engagement (Flett - Fig. 1; the knobs and threaded rod mechanism has friction occurring as it moves within the slot, friction is happening to keep the marker in it spot within the slot).
Claim 20, Flett in view of Lang discloses the system of claim 12, Flett also discloses the system further comprising a mounting plate (legs 114, 116, etc.) fastened to the frame and configured to abut a bone (Flett - Fig. 1; paragraph [0058]).
Claim 34, Flett discloses a system (Fig. 1) capable of determining a location for a surgical procedure (Fig. 1; abstract), comprising: a jig (Fig. 1); wherein the jig includes: a frame (104 and 180); a first marker (paragraphs [0017] and [0078]; at least the marker connected to plate 180 and any marker connected to the outer part of the frame) connected to the frame (paragraph [0078]), wherein the first marker includes a scanable label (paragraph [0078]); a second marker (paragraph [0078]; marker connected to upper plate 130) moveably connected to the frame (Fig. 1; paragraph [0078]), such that the second marker can move positions independent of the frame (Fig. 1; paragraph [0078]), and wherein the second marker includes a scanable label (paragraph [0078]); wherein the first marker is fixed to the frame such that the first marker does not move independent of the frame (Fig. 1; note that the marker on plate 180 is not required to move, it can stay stationary if desired, also paragraph [0017] mentions a marker can be on the jig itself which is attached to the bone and not moving relative to the bone); wherein the scanable label of the first marker is removable (paragraph [0078]; could be detached even if that means cutting it off and having to weld it back on); wherein the scanable label of the first marker includes data (paragraph [0078]-[0079]; note that the spheres can send out radiation or sound waves, which is information/data which tells the location of the markers) that is configured to be utilized to determine the orientation  of the second marker (paragraph [0086]); wherein the scanable label of the second marker is removable (paragraph [0078]; could be detached even if that means cutting it off and having to weld it back on); wherein the second marker includes a target, configured to identify a location to drill (paragraphs [0075]-[0078]); wherein the frame includes a slot (Fig. 1; the open space that the plate 130 is in along with the slots on the surface of the jig) configured to receive the second marker, wherein the second marker can be inserted into the slot (Fig. 1; note how plate 130 is located inside the frame) and the second marker may move laterally and translationally 360 degrees (Fig. 1; note how the plates can move to different locations, front to back and left to right within a plane), with respect to the frame, within the slot (Fig. 1), and the slot is configured to receive the second marker with a friction fit engagement (Fig. 1; the knobs and threaded rod mechanism has friction occurring as it moves within the slot, friction is happening to keep the marker in it spot within the slot); and a mounting plate (legs 114, 116, etc.) fastened to the frame and configured to abut a bone (Fig. 1; paragraph [0058]).
However, Flett does not disclose a 3D mapping camera that communicates with a mixed reality headset.
Lang teaches a mixed reality headset (paragraph [0105]) configured to scan the scanable label of the first marker and the scanable label of the second marker, to provide location data to the mixed reality headset (paragraphs [0078]-[0110], [0384], and [0388]); and a 3D spatial mapping camera configured to spatially map the jig and the bone (paragraphs [0078]-[0110]) wherein the mixed reality headset is configured to communicate with the 3D mapping camera, such that the mixed reality headset provides a determined location for a second marker relative to the bone (paragraphs [0078]-[0110], [0384], and [0388]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the headset system of Lang to the system of Flett in order to provide a visual mixed reality guidance to the surgeon to help perform a surgical procedure more accurately (abstract; paragraphs [0002]-[0037]).
The combination results in wherein the scanable label of the first marker includes data receivable by the mixed reality headset related to the jig (Lang - paragraphs [0078]-[0110]). The combination results in wherein the scanable label of the second marker includes data receivable by the mixed reality headset related to a determined position of the second marker (Lang - paragraphs [0078]-[0110]).
Claim 36, Flett in view of Lang discloses the system of claim 1, Flett also discloses wherein the frame includes a slot (Fig. 1; the open space that the plate 130 is in along with the slots on the surface of the jig) configured to receive the second marker, wherein the second marker can be inserted into the slot (Fig. 1; note how plate 130 is located inside the frame) such that the second marker may move laterally, with respect to the frame, within the slot (Fig. 1), and the slot is configured to receive the second marker with a friction fit engagement (Fig. 1; the knobs and threaded rod mechanism has friction occurring as it moves within the slot, friction is happening to keep the marker in it spot within the slot).
Claim 37, Flett in view of Lang discloses the system of claim 12, Flett also discloses wherein the frame includes a slot (Fig. 1; the open space that the plate 130 is in along with the slots on the surface of the jig) configured to receive the second marker, wherein the second marker can be inserted into the slot (Fig. 1; note how plate 130 is located inside the frame) such that the second marker may move laterally, with respect to the frame, within the slot (Fig. 1), and the slot is configured to receive the second marker with a friction fit engagement (Fig. 1; the knobs and threaded rod mechanism has friction occurring as it moves within the slot, friction is happening to keep the marker in it spot within the slot).
Claim 38, Flett discloses a system (Fig. 1) capable of determining a location for a surgical procedure (Fig. 1; abstract), comprising: a jig (Fig. 1); wherein the jig includes: a frame (104 and 180); a first marker (paragraphs [0017] and [0078]; at least the marker connected to plate 180 and any marker connected to the outer part of the frame) connected to the frame (paragraph [0078]), wherein the first marker includes a scanable label (paragraph [0078]); a second marker (paragraph [0078]; marker connected to upper plate 130) moveably connected to the frame (Fig. 1; paragraph [0078]), such that the second marker can move positions independent of the frame (Fig. 1; paragraph [0078]), and wherein the second marker includes a scanable label (paragraph [0078]); wherein the frame includes a slot (Fig. 1; the open space that the plate 130 is in along with the slots on the surface of the jig) configured to receive the second marker, wherein the second marker can be inserted into the slot (Fig. 1; note how plate 130 is located inside the frame) such that the second marker may move laterally, with respect to the frame, within the slot (Fig. 1), and the slot is configured to receive the second marker with a friction fit engagement (Fig. 1; the knobs and threaded rod mechanism has friction occurring as it moves within the slot, friction is happening to keep the marker in it spot within the slot).
However, Flett does not disclose a mixed reality headset and system working with the headset.
Lang teaches a mixed reality headset (paragraph [0105]) configured to scan the scanable label of the first marker and the scanable label of the second marker, to provide location data to the mixed reality headset (paragraphs [0078]-[0110], [0384], and [0388]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the headset system of Lang to the system of Flett in order to provide a visual mixed reality guidance to the surgeon to help perform a surgical procedure more accurately (abstract; paragraphs [0002]-[0037]).
Claim 39, Flett in view of Lang disclose the system of claim 38, Lang also discloses a 3D spatial mapping camera configured to spatially map the jig and the bone, wherein the mixed reality headset configured to communicate with the 3D mapping camera, such that the mixed reality headset provides a determined location for the second marker relative to the bone (Lang - paragraphs [0078]-[0110]).
Claim 40, Flett in view of Lang discloses the system of claim 38, Flett also discloses wherein the first marker is fixed to the frame such that the first marker does not move independent of the frame (Flett - Fig. 1; note that the marker on plate 180 is not required to move, it can stay stationary if desired, also paragraph [0017] mentions a marker can be on the jig itself which is attached to the bone and not moving relative to the bone).
Claim 41, Flett in view of Lang discloses the system of claim 38, the combination results in wherein the scanable label of the first marker includes data receivable by the mixed reality headset related to the jig (Lang - paragraphs [0078]-[0110]).
Claim 42, Flett in view of Lang discloses the system of claim 38, the combination results in wherein the scanable label of the second marker includes data receivable by the mixed reality headset related to a determined position of the second marker (Lang - paragraphs [0078]-[0110]).
Claim 43, Flett in view of Lang discloses the system of claim 38, Flett also discloses wherein the second marker includes a target, configured to identify a location to drill (Flett - paragraphs [0075]-[0078]).
Claim 44, Flett in view of Lang discloses the system of claim 38, Flett also discloses the system further comprising a mounting plate (legs 114, 116, etc.) fastened to the frame and configured to abut a bone (Flett - Fig. 1; paragraph [0058]).


Response to Arguments
Applicant’s arguments with regards to the amendment that the scanable label of the first marker includes data to determining orientation of the second marker has been fully considered but is not persuasive. During the interview, the Applicant seemed to characterize that the scanable label of the first marker includes data that is more than just location of the first marker. However, upon reading page 17, line 18 - page 18, line 8, it seems that the only data given by the scanable labels of the markers is telling the location of the marker. The specification states that “The computer system may then utilize data from the 3D spatial mapper camera 300 and the scanable label 502 of the first marker 502 to determine the orientation of the moveable second marker 510” (emphasis added). Therefore, it seems the scanable label is just telling the system where it is located and this information along with the entire space mapper lets the computer calculate where the second marker should be placed. The same thing seems to be occurring in Flett. Paragraph [0086] and Figs. 6-8 of Flett goes through how their system works. Based on the understanding of this system, it appears that the computer uses location data received from markers 410 and 412 along with the overall 3D mapped space determined by tracking system 402 to position the plates 130 and 180. Assuming that the first plate/marker 180/412 is on the correct axis, the system along with the positional data of marker 412 will be utilized to help align the other plate/marker 130/412. 
In response to Applicant’s arguments that Flett does not disclose the slot is configured to receive the second marker with a friction fit engagement, the Examiner respectfully disagrees. The Examiner agrees that in most cases “friction fit” is understood to be defined as the Applicant argues. However, this is not always the case and the term friction fit could be used in describing at a deep physical level on how the threaded rod engages with the plate and controller. As previously mentioned, as well as in the current rejection, the threaded engagement to keep the plate and marker in their spots at least partially relies on friction, therefore, it is a friction fit between the slot and the second marker. Further describing the particulars of the Applicant’s friction fit in the claim could potentially get over the current rejection of record. Just like in the Applicant’s argument, they mention how the outer diameter of the marker is larger than the slot diameter, so when the marker is inserted into the slot it results in a friction fit engagement. This type of addition to the claims could potentially distinguish the current invention from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775